Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-10, 12-17, and 20-25 are pending for examination. Claims 1, and 12 are independent. 

Response to Amendment
The office action is responsive to the amendments filed on 03/24/2021. As directed by the amendments, claims 1, and 12 are amended.
 
Response to Arguments
Applicant's arguments filed 03/24/2021 regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-5, 9-10, 12-16, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. ("Vehicle classification using GPS data", hereinafter, "Sun") in view of Shen et al. (US 9053632, hereinafter "Shen") and Guyon et al. ("Gene Selection for Cancer Classification using Support Vector Machines", hereinafter "Guyon").

Regarding Claim 1
Sun discloses: A method for classifying a vehicle ([Section 3], “In this section, the GPS datasets used in this study are first described. In order to perform vehicle classification.”), the method comprising: deriving additional data from the low frequency GPS track, the derived additional data including interval speed and instantaneous acceleration of the vehicle ([Section 3.2] “we explore the distributions of accelerations and decelerations. The cumulative histograms of accelerations and decelerations of a sample passenger car are depicted in Fig. 4, while the counterparts for a sample truck are shown in Fig. 5.”); 
extracting a plurality of data sets from the ([Section 3.3], “Considering a datasets of N samples: (x1,t1),...,(xi,ti),...,(xN,tN). Here xi                          
                            ∈
                        
                     Rd is the input vector of extracted features for vehicle classification (e.g., the proportions and distributions of the acceleration and deceleration as discussed in Section3.2)”); 
([Section 3.2 feature extraction]); 
providing the optimal feature set and the kernel to the classifier, using the machine learning model, to classify the vehicle into a predetermined class based on a plurality of ([Page 115 Section 6] “Acceleration and deceleration related features were extracted from vehicle trajectories (passenger cars, trucks) collected from real world arterial roads. These features were then applied for binary classification using the SVM with quadratic kernel functions”).
Sun does not explicitly disclose: retrieving a low frequency GPS track having a sampling interval of at least 20 seconds; based on a plurality of low frequency GPS tracks;
However, Shen discloses in the same field of endeavor: retrieving a low frequency GPS track having a sampling interval of at least 20 seconds ([Col 1 Line 55], More particularly, FIG. 1A shows actual link speed vs. average speed of GPS sample points (6 minute time intervals) and FIG. 1B shows number of GPS sample points during each 6-min interval.). based on a plurality of low frequency GPS tracks ([Abstract], Shen discloses classifying based on low frequency GPS data.);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method Sun with Shen. Doing so can make estimations using GPS data with low sampling rates (Abstract, Shen).
Sun in view of Shen does not explicitly disclose: establishing a kernel using an area under a curve (AUC) of a Receiver Operating Characteristics Curve (ROC); : iteratively removing a feature below a threshold level of classification performance from the plurality of generated features and a plurality of empirical features to create a feature set, performing cross validation on the feature set, and iteratively decreasing the feature set by half at each iteration by discarding one or more features whose removal yields to AUCs below an AUC threshold level
However, Guyon discloses in the same field of endeavor: establishing a kernel using an area under a curve (AUC) of a Receiver Operating Characteristics Curve (ROC) ([Section 6 and Fig 6]); selecting an optimal feature set to train a machine learning model for use by a classifier ([Section 6.2.2]), selecting optimal feature set by:
iteratively removing a feature below a threshold level of classification performance from the plurality of generated features and a plurality of empirical features to create a feature set, performing cross validation on the feature set, and iteratively decreasing the feature set by half at each iteration by discarding one or more features whose removal yields to AUCs below an AUC threshold level ([Section 3.2, Section 5.1, and Fig 6] “We used the Recursive Feature Elimination (RFE) method, as explained in Section 3. We eliminated chunks of genes at a time. At the first iteration, we reached the number of genes, which is the closest power of 2. At subsequent iterations, we eliminated half of the remaining genes.” Examiner interprets the ranking criterion (Fig 6) as the AUC threshold): -2-PATENT 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Shen, and Guyon. Doing so can perform (Abstract, Guyon).

Regarding Claim 12
Sun discloses: A non-transitory storage medium storing instructions, the instructions comprising: one or more instructions which, when executed by a processor of a device, cause the processor to: derive additional data from the ([Section 3.2] “we explore the distributions of accelerations and decelerations. The cumulative histograms of accelerations and decelerations of a sample passenger car are depicted in Fig. 4, while the counterparts for a sample truck are shown in Fig. 5.”); extract a plurality of data sets from the ([Section 3.3], “Considering a datasets of N samples: (x1,t1),...,(xi,ti),...,(xN,tN). Here xi                          
                            ∈
                        
                     Rd is the input vector of extracted features for vehicle classification (e.g., the proportions and distributions of the acceleration and deceleration as discussed in Section3.2)”); generate a plurality of features from the plurality of extracted data sets ([Section 3.2 feature extraction]); provide the optimal feature set and the kernel to the classifier, using the machine learning model, to classify the vehicle into a predetermined class based on a plurality of  GPS tracks ([Page 115 Section 6] “Acceleration and deceleration related features were extracted from vehicle trajectories (passenger cars, trucks) collected from real world arterial roads. These features were then applied for binary classification using the SVM with quadratic kernel functions”).
Sun does not explicitly disclose: retrieve a low frequency GPS track having a sampling interval of at least 20 seconds; based on a plurality of low frequency GPS tracks.
However, Shen discloses in the same field of endeavor: retrieve a low frequency GPS track having a sampling interval of at least 20 seconds ([Col 1 Line 55], More particularly, FIG. 1A shows actual link speed vs. average speed of GPS sample points (6 minute time intervals) and FIG. 1B shows number of GPS sample points during each 6-min interval.); based on a plurality of low frequency GPS tracks ([Abstract], Shen discloses classifying based on low frequency GPS data.);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method Sun with Shen. Doing so can make estimations using GPS data with low sampling rates (Abstract, Shen).
Sun in view of Shen does not explicitly disclose: establish a kernel using an area under a curve (AUC) of a Receive Operating Characteristics Curve (ROC) ([Section 6 and Fig 6]); select an optimal feature set to train a machine learning model for use by a classifier ([Section 6.2.2]), select the optimal feature set, by iteratively removing a feature below a threshold level of classification performance from the plurality of generated features and a plurality of empirical features to create a feature set, performing cross validation on the feature set, and iteratively decreasing the feature set by half at each iteration by discarding one or more features whose removal yields to AUCs below an AUC threshold level ([Section 3.2, Section 5.1, and Fig 6] “We used the Recursive Feature Elimination (RFE) method, as explained in Section 3. We eliminated chunks of genes at a time. At the first iteration, we reached the number of genes, which is the closest power of 2. At subsequent iterations, we eliminated half of the remaining genes.” Examiner interprets the ranking criterion (Fig 6) as the AUC threshold): -2-PATENT 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Sun, Shen, and Guyon. Doing so can perform feature selection utilizing Support Vector Machine methods based on Recursive Feature Elimination (Abstract, Guyon).

Regarding Claim 2
Sun in view of Shen and Guyon discloses: The method of claim 1, wherein the additional data further include interval acceleration of the vehicle ([Section 2.2, Section 3.1, and Section 3.2], In section 2.2 Sun states “GPS data, e.g., 15–20 min long vehicle traces as proposed in this research, contain rich information, such as vehicle speeds and locations, which can be further processed to obtain accelerations/decelerations.”)

Regarding Claim 3
Sun in view of Shen and Guyon discloses: The method of claim 1, wherein the extracted data sets include a sequence of interval speed, a sequence of instantaneous acceleration, and a sequence of interval acceleration ([Section 2.2, Section 3.1, and Section 3.2], Sun).

Regarding Claim 4
Sun in view of Shen and Guyon discloses: The method of claim 1, wherein the step of generating the plurality of features includes aggregating the plurality of extracted data sets by statistical functions ([Section 3.2], Sun).

Regarding Claim 5
Sun in view of Shen and Guyon discloses: The method of claim 1, further comprising: providing the plurality of empirical features ([Section 3.2], Sun “trajectories of passenger cars were collected during peak hours; however, most of the truck data were collected during off-peak hours.” Examiner interprets Sun as disclosing empirical features.) to the classifier prior to selecting the optimal feature set ([Section 6.2.2], Guyon). 

Regarding Claim 9
Sun in view of Shen and Guyon discloses: The method of claim 1, wherein the classifier includes a support vector machine having the kernel, the kernel being a radial basis function kernel ([Section 3.3. Kernel SVM for vehicle classification], Sun).

Regarding Claim 10
Sun in view of Shen and Guyon discloses: The method of claim 9, further comprising: collecting a plurality of training samples that have low frequency GPS tracks ([Col 1 Line 55], Shen) of vehicles with a known class ([Section 3.3], Sun); and the radial basis function kernel based on the training samples ([Section 3.3. Kernel SVM for vehicle classification], Sun).

Regarding Claim 13
(CLAIM 13 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 21
(CLAIM 21 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 22
Sun in view of Shen and Guyon discloses: The method of claim 1, wherein the plurality of empirical features are obtained ([Introduction and Section 3.2], Sun states “emerging technology that enables devices (e.g., GPS cellular phones, GPS loggers, vehicle equipped GPS devices, smartphones) to move with the traffic flow and continuously collect location and speed information of the objects they are monitoring.” Examiner interprets Sun as disclosing empirical features and collecting GPS data.) from a third party vendor based on position information of the low frequency GPS track ([Col 1 line 37],  Shen states “Companies that receive GPS location-based signals include GOOGLE, smartphone application developers and in-vehicle navigation companies, such as TOM TOM and GARMIN.” Shen further states [Col 1 Line 55], “More particularly, FIG. 1A shows actual link speed vs. average speed of GPS sample points (6 minute time intervals) and FIG. 1B shows number of GPS sample points during each 6-min interval.” Examiner interprets Shen as disclosing third party vendors based on position information of low frequency GPS track.).

Regarding Claim 24
(CLAIM 24 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 22 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 23
Sun in view of Shen and Guyon discloses: The method of claim 1, where generating the plurality of features comprises: generating the plurality of features by applying one or more statistic functions to the plurality of extracted data sets ([Introduction, Sun “It is found that features related to the variations of accelerations and decelerations (e.g., the proportions of accelerations and decelerations larger than 1 meter per square second (mpss), and the standard deviations of accelerations and decelerations) are the most effective in terms of vehicle classification.” Examiner interprets standard deviation as a statistic function.).

Regarding Claim 25


Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. ("Vehicle classification using GPS data", hereinafter, "Sun") in view of Shen et al. (US 9053632, hereinafter "Shen") and Guyon et al. ("Gene Selection for Cancer Classification using Support Vector Machines", hereinafter "Guyon") and Byon et al. ("Real-Time Transportation Mode Detection via Tracking Global Positioning System Mobile Devices", hereinafter "Byon").

Regarding Claim 6
Sun in view of Shen and Guyon discloses: the method of claim 5.
Sun in view of Shen and Guyon does not explicitly disclose: wherein the plurality of empirical features include a total distance of the low frequency GPS track and road types of routes covered by the low frequency GPS track.
However, Byon discloses in the same field of endeavor: wherein the plurality of empirical features include a total distance of the low frequency GPS track and road types of routes covered by the low frequency GPS track ([Page 163], “The selected routes should offer a variety of physical operating conditions (such as downtown area, arterial roads, and highways) in order to best represent the general behavior of the different modes. This is particularly important for the universal mode detection neural networks.”).
(Page 163, Byon).

Regarding Claim 17
(CLAIM 17 IS A NON-TRANSITORY STORAGE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121